Case: 15-41309      Document: 00513559350         Page: 1    Date Filed: 06/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41309
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 22, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TIMOTHY JEROME LUKE, also known as Steve Edward Benson, also known
as Phillip Brown, also known as Roy Evans, also known as Happy Luke, also
known as Walter Mitchell, also known as Robert Bowers, also known as Sean
Campbell, also known as Skip, also known as Miami,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:03-CR-282-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Timothy Jerome Luke was convicted by a jury of conspiracy to make,
utter, and possess counterfeit securities. He was sentenced to 60 months of
imprisonment and to a 3-year term of supervised release.                       Following a
revocation hearing, the district court revoked Luke’s supervised release and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41309     Document: 00513559350      Page: 2   Date Filed: 06/22/2016


                                  No. 15-41309

sentenced Luke to 12 months in prison and a term of 24 months of supervised
release.   The district court re-imposed the original special conditions of
supervised release, including a nighttime restriction and drug surveillance.
      Luke argues that the district court committed reversible error when it
imposed these special conditions of supervised release without any factual
findings or explanation. He also argues that counsel was ineffective for failing
to object to these special conditions. As Luke concedes, our review is for plain
error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007;
Puckett v. United States, 556 U.S. 129, 135 (2009).
      A district court has broad discretion in deciding what conditions of
supervised release to impose, but the special conditions must be related to the
sentencing factors in 18 U.S.C. § 3553(a). United States v. Ferguson, 369 F.3d
847, 852 (5th Cir. 2004). It is an abuse of discretion for a district court to fail
to explain the reasons for imposing special conditions of supervised release.
United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014); United States v.
Prieto, 801 F.3d 547, 553 (5th Cir. 2015).        The district court offered no
explanation for imposing the nighttime restriction and drug surveillance as
special conditions of supervised release. The Government concedes reversible
plain error in this case. Although we are not bound by this concession, our
independent review confirms the Government’s assessment of the merits of
Luke’s argument. See United States v. Castaneda, 740 F.3d 169, 171 (5th Cir.
2013).
      Accordingly, we VACATE Luke’s sentence and REMAND for the limited
purpose of reconsidering the imposition of the special conditions of supervised
release of the nighttime restriction and drug surveillance.




                                        2